Title: To Thomas Jefferson from John Nicholas, 7 January [1781]
From: Nicholas, John
To: Jefferson, Thomas



May it pleas Your Exclly:
The Forrest Jany 7th: [1781]

I have just received an express from Charles City Court-house who proves my mistake last night of Genl: Nelsons being there and informs me of a small party of this Countys militia being surprised there last night. Neighther good intelligence or any manœuver of consequence can take place untill we have more Horse. I just received [word that] the Enemy are in motion on Berkley plains and for want of fresh horse I shall be under the necessity of retreating to Mawben [Malvern] hill where I shall endeavour to stand.
In haste,

J. Nicholas

